Title: Charles Adams to John Adams, 4 October 1795
From: Adams, Charles
To: Adams, John


          
            My Dear Father
            New York October 4th 1795
          
          Your kind letter of the 20th Ulto I received, and most cordially thank you for the parental wishes expressed for me and my amiable companion. In a season of joy your mark of affectionate regard added greatly to my happiness.
          From a hint which Mr Jay dropped to you one day in conversation I supposed it probable that my brother would be sent to England upon important business. I have written to him and sent the writings of Camillus and Curtius which will no doubt be very acceptable. I am anxious to see the eclogue which excited the late tumult in Boston it is said to be well written and in a masterly style of satire if you can send it to me you will oblige me much.
          The fever which for some time has prevailed in this City has silenced the writers against the treaty Camillus still continues to write perhaps he carries a conscience more void of offence than his opponents. I am fearful that the next session of Congress will be disagreable and that some questions may be raised in the lower that will produce violent debates. It is rumoured that Mr Burr has not been idle since the adjournment of the Senate where the inordinate ambition of this man will stop is not to be fortold.
          I have it in charge to make the compliments of Mrs Fitch and her family to you and my mother. The remarkable kindness with which I am treated by that good old Lady calls forth my gratitude and makes me regret that I had not before a better acquaintance with her
          With every sentiment of duty and affection / I am your son
          
            Charles Adams.
          
        